Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/22 has been entered.
EXAMINER'S AMENDMENT
An informal examiner’s amendment to the specification appears below that was done to update the continuing data found on page 1 of the specification. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The specification has been amended as follows at page 1, lines 1-16: 
--The present application is a continuation of commonly assigned copending U.S. Application No. 14/314,849, filed on June 25, 2014 by Joshua R. Smith et al. for PERSONAL MAIL PIECE TRACKING SYSTEM, now issued as U.S. Patent No. 10,304,026 on May 28, 2019, which is a continuation of commonly assigned copending U.S. Application No. 13/948,719, filed on July 23, 2013 by Joshua R. Smith et al. for PERSONAL MAIL PIECE TRACKING SYSTEM, now issued as U.S. Patent No. 8,874,451 on October 28, 2014, which is a continuation of o commonly assigned U.S. Application No. 09/966,033, filed on September 28, 2001 by Joshua R. Smith et al., now issued as U.S. Patent No. 8,527,284, on September 3, 2013, for a SYSTEM FOR PERSONAL MAIL PIECE TRACKING AND TRACING FROM MULTIPLE SOURCES BY USER IDENTIFIER, which claims priority from U.S. Provisional Patent Application Serial No. 60/236,976, filed on September 29, 2000, by is Joshua R. Smith, et al. for ASSOCIATING ELECTRONIC DATA WITH PHYSICAL OBJECTS. --

Allowable Subject Matter
Claims 1-4, 6, 8-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
The examiner notes that the earliest filing date for the claimed invention goes back to the 09/29/2000 via a series of continuation applications.  The examiner makes the following reasons for allowance in view of the level of skill in the art as of 09/29/2000 with respect to prior art and with respect to the issue of conventionality for 35 USC 101 abstract idea rejections.
For 35 USC 101 and the abstract idea rejection set forth in the Final of 12/29/21, the applicant has amended the claims to recite the specific manner that the resumption of the transaction is caused to occur such that the 101 rejection has been overcome.  The claims recite:
“wherein a transaction session for a given mail piece and initiated by the sender at the first computing device of the plurality of computing devices is continued at the second computing device of the plurality of computing devices by reconstructing the transaction session at the second computing device utilizing one or more messages that include one or more messages that include transaction session information that is provided at the first computing device and that is linked to the sender identifier for the transaction session initiated by the sender at the first computing device”.  
As argued by the applicant in the RCE filing, the claims are providing for a technological solution to the problem of starting a postal transaction online at a computer and resuming the transaction at a later time.  The claimed reconstruction of the transaction session by using the messages and by using the linked user identifiers was argued as being an unconventional process that rendered the claims eligible.  The claims do more than just recite an end result to be achieved as far as the transaction reconstruction is concerned because they are directed to a specific process and manner of allowing a user to pause a transaction and resume the transaction utilizing the claimed message(s).  It is the ordered combination of the elements as a whole that addresses the problem of pausing and reconstructing a transaction at a later time. This specific and unconventional process provides a technological solution to a technological problem as has been argued by the applicant.  Therefore the claims are considered to recite eligible subject matter and the 101 rejection is withdrawn.
With respect to prior art, the closest prior art is considered to be Byford (6220509) and Sato (5780825).
Byford discloses a system and method that allows a user to view the delivery status of a plurality of parcels that are being mailed by different service providers.  In column 1, lines 36-42 it is disclosed that it is time consuming to have to go to each service provider webpage to obtain a status of a parcel.  Byford teaches that this problem is avoided by having a system that tracks multiple parcels from different service providers, see column 1, line 63 to column 2, line 2.  Figure 1 of Byford shows a display screen that shows the parcel ID, location attribute information, and a service provider for parcels that are being handled by different service providers.  Column 3 lines 1-49 is relevant to the claimed invention.  Column 3 teaches that the status of mailed items are updated and that the updated information is made available for display.  The display is disclosed as including the parcel reference code, name of the delivery service provider, and parcel location information (that is disclosed in column 4 as including status information such as “picked up”, “in transit”, “delivered”, and/or the geographic location of the parcel).  Disclosed in column 3 is that a website page is provided for the client that displays the parcels that the client is associated with.  This is the same as the applicant has disclosed in the instant specification as far as having a personalized webpage for the user that displays the user’s packages and parcels and that provides updated status information for the packages and parcels.  Byford discloses the same thing as far as using a webpage for the individual client that displays the client’s packages and mail, etc..  The claimed linking of mail delivery status information (the location attributes disclosed in column 4 that represent the delivery status of the parcels) with user identifiers (client names, identifiers), and producing the claimed listings for mail pieces is satisfied by the disclosure in column 3, lines 28-49.  Users are associated with user identifiers that identify the clients, which allows the clients to view their own webpage that displays the parcels associated with the client.  The system provides updated delivery status information to the client/user for the user’s parcels.  This satisfies the claimed linking of the status information to the user identifiers.  
Sato (5780825) teaches a system and method by which a user can defer completion of an ATM transaction, have the details of the transaction up to that point stored, and allows the user to complete the transaction at a later time, see column 1, line 60 to column 2 line 19. Also see column 7, lines 59-column 8, line 2. 
	However, Byford and the cited prior art of record, including Sato, does not teach or suggest modification to Byford to arrive at the limitations of:
wherein the mail piece delivery status information 8includes one or more links to on-line information provided by or associated with the 9sender
wherein a transaction session for a given mail piece and initiated by the sender at the first computing device of the plurality of computing devices is continued at the second computing device of the plurality of computing devices by reconstructing the transaction session at the second computing device utilizing one or more messages that include one or more messages that include transaction session information that is provided at the first computing device and that is linked to the sender identifier for the transaction session initiated by the sender at the first computing device 
The cited prior art of record does not render it obvious to provide the sender in the mail status system of Byford with the ability to continue a transaction by reconstructing the transaction as claimed using the one or more messages that include the sender identifier that is linked to the transaction session that was initiated by the sender, where the status information includes the claimed links.  Absent impermissible hindsight, nothing of record teaches or suggests the claimed invention.  One of ordinary skill in the art would not find it obvious to combine the postal status system of Byford with the ATM system of Sato to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687